Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0091212 A1)(“Park”).
Park discloses an image sensor (Abstract) including
A first photodiode in a semiconductor substrate , as Park discloses the photodiode is formed in a silicon substrate (para. 0042), as Park discloses isolation trenches are formed between the photodiodes in a silicon substrate (para. 0042)
A second photodiode in the substrate, as Park discloses more than one photodiode in the substrate (para. 0042)
A floating diffusion node along a frontside of the substrate between the photodiodes (para. 0025 and 0097 and Fig. 4A)
A partial BDTI in the substrate between the photodiodes extending from a backside of the substrate, the BDTI 20C is spaced from the floating diffusion node PD (Fig. 6A).
Re claim 2:  Park discloses  the partial BDTI 30 underlies the floating diffusion node as shown in Fig. 6A, as the portion 30 partially underlies the diffusion node PD and a full BDTI extending from the backside of the substrate to the frontside of the substrate, as shown in Fig. 6A, is formed by the portions 20C and 30, the partial BDTI underlies the node, as directly is defined as  “in physical contact” (Merriam Webster’s Collegiate Dictionary 10th edition, 1997) underlies is defined as “lying beneath or below” (Merriam Webster’s Collegiate Dictionary 10th edition, 1997) as shown in Fig. 6A which Fig. was discussed above  .
Re claim 3:  Park discloses about equal distanced between partial BDTI and full BDTI, as Park discloses a partial BDTI in the substrate between the photodiodes extending from a backside of the substrate, the BDTI 20C is spaced from the floating diffusion node PD (Fig. 6A) which are about equal distance from the first and second photo diodes PD as shown in Fig. 4B.
Re claim 4:  Park discloses the partial and the full BDTI structure, which includes the trenches as described above,  continuously surrounds the second photodiode , as Park discloses the STI surrounds the active region, the active region includes transistors (para. 0073).
Re claim 5:  Park discloses a portion of the partial BDTI  directly between the first and second photodiodes and a portion of the full BDTI directly between the first and second photodiodes as shown in Fig. 6A , Fig. 6A having been discussed  above in the rejection of claim 1.
Re claim 6:  :  Park discloses a portion of the partial BDTI  contacts the first and second photodiodes and a portion of the full BDTI contacts the first and second photodiodes as shown in Fig. 6A , Fig. 6A having been discussed  above in the rejection of claim 1.
Re claim 7:  Park disclose partial BDTI contacts full BDTI at rounded corners, as Park discloses contact at RX, which includes transistors and is therefore an active area, contacting isolation region 64, which includes BDTI areas, and the contact areas include rounded areas as shown in Fig. 7A.
Re claim 8:  Park discloses the BDTI have a first width along the front of the substrate and a second width along the back of the substrate as shown in Fig. 6A in which area 30 has a first width and area 20C has a second width, and 30 and 20C were discussed in the rejection of claim 1 as described by Pasrk.
Re claim 9:  Park discloses the width of the full BDTI along the back is the same as the second width, as shown in Fig. 6A.
Re claim 10:  Park discloses an image sensor (Abstract) including
A first photodiode in a semiconductor substrate , as Park discloses the photodiode is formed in a silicon substrate (para. 0042), as Park discloses isolation trenches are formed between the photodiodes in a silicon substrate (para. 0042)
A second photodiode in the substrate, as Park discloses more than one photodiode in the substrate (para. 0042)
A floating diffusion node along a frontside of the substrate between the photodiodes (para. 0025 and 0097 and Fig. 4A)
A partial BDTI in the substrate between the photodiodes extending from a backside of the substrate, the BDTI 20C is spaced from the floating diffusion node PD (Fig. 6A).
Park also discloses in Fig. 7A that the FD node is shared by a plurality of pixel regions (para. 0108).
Re claim 11:  Park discloses a first pixel region spaced apart from a second pixel region by a first portion of the dual BDTI , spaced apart from a third pixel region by a second portion of the dual BDTI different than the first portion of the dual BDTI, as Park discloses in Fig. 3B trench isolation regions 20 and 30 and pixel regions FD1 to FD4 and central isolation regions 61 to 64, and pixel regions which are spaced apart such as regions 51 to 54 (para. 0063 to 0065 and Fig. 3B).


Claims 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over  Park et al (US 2020/0091212 A1)(“Park”) as applied to claim 10 above, and further in view of Hwang (US 2018/0102392 A1).
Park discloses the limitations of claim 10 as stated above.  Park discloses  the partial BDTI 30 underlies the floating diffusion node as shown in Fig. 6A, as the portion 30 partially underlies the diffusion node PD and a full BDTI extending from the backside of the substrate to the frontside of the substrate, as shown in Fig. 6A, is formed by the portions 20C and 30, the partial BDTI underlies the node, as directly is defined as  “in physical contact” (Merriam Webster’s Collegiate Dictionary 10th edition, 1997) underlies is defined as “lying beneath or below” (Merriam Webster’s Collegiate Dictionary 10th edition, 1997) as shown in Fig. 6A which Fig. was discussed above  .  Park is silent with respect to the feature of over the node and the photodiode.
Hwang, in the same field of endeavor of image sensor including a pixel array (Abstract), discloses that the isolation structures can penetrate through the substrate from the front or from the back (para. 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Hwang with the device disclosed by Park and thereby to result in the transistor over the FD node and photodiode because Hwang discloses that the isolation can penetrate the substrate form either the front or the back.
Re claim 13:  The combination of Park and Hwang also discloses the partial BDTI directly underlies the FD node, for the same reasons as given above in the rejection of claim 12.
Re claim 14:  The combination of Park and Hwang also discloses the partial BDTI directly underlies the pixel device region, for the same reasons as given above in the rejection of claim 12.

  
Claims 15 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Takeda (US 2014/0131779 A1) .
Takeda discloses a method including 
                 Forming a photodiode in a substrate (para. 0101)
                  Forming a first patterned photoresist over a hardmask
                 Performing a first etch of the hardmask according to the patterned photoresist in order to form trenches (para. 0102)
                   Performing a second etch according to a second patterned photoresist (para. 0106-0110 and Fig. 9)
                      Performing a third etch to form a cavity beneath the first opening and a partial cavity over the floating diffusion node, the full cavity extnds from the backside to the frontside of the substrate (para. 0106-0110 and Fig. 9)
                    And filling the partial and full cavities with a fill material (para. 0106 and Fig. 9).
           Re claim 18:  Takeda discloses planarization of the fill material in the backside trenches, as Takeda discloses removing surplus light shielding film in Fig. 7, which is a disclosure of planarization of the fill material of the backside trenches (Fig. 7, S6).


Claim 16-17 and 19-20 s/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 2014/0131779 A1)  as applied to claim  15 above, and further in view of Kao (US 2012/0190168 A1).
Takeda discloses the limitations of claim 15 as stated above.  Takeda is silent with respect to the photoresist directly contacts the inner sidewalls of the substrate.
Kao, in the same field of endeavor of forming isolation trenches in a substrate (Abstract), discloses forming a photoresist inside of trenches which the photoresist touches directly the inner sidewalls of the trenches (para. 0016 and Fig. 12) in order to form shallow and deep trenches (para. 0009) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Kao with the method disclosed by Takeda in order to obtain the benefit of forming shallow and deep trenches in a semiconductor substrate with reduction in cost as disclosed by Kao (Kao, para. 0019).
             Re claim 17:  The combination of Takeda and Kao discloses the trenches have different widths, as Kao discloses in Fig. 13 that the openings in layer 140 and in layer 124 have different widths.
           Re claim 19:  The combination of Takeda and Kao discloses that the full cavity has a first width on the backside and the partial cavity has a second width on the backside less than the first and after planarization the widths are about equal, as Kao discloses in Fig 13 the openings in layer 140 and 124 are different, and in Fig. 14 after planarization the openings are about the same width.
           Re claim 20:  The combination of Takeda and Kao discloses removing the hardmask  and the photoresist, as Kao discloses removing the hardmask 140  and the photoresist 230 (para. 0014 and 0015 and Fig. 13 and Fig. 14).
               
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895